      Case 1:20-cv-00184-SPW-TJC Document 11 Filed 01/19/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


RICHARD AND GEORGIA                                CV 20-184-BLG-SPW-TJC
HELTERBRAN,

                    Plaintiffs,                    ORDER

vs.

HEALTH CARE SERVICE
CORPORATION, an Illinois mutual
legal reserve company, d/b/a BLUE
CROSS BLUE SHIELD OF
MONTANA,

                    Defendant.

      Defendant moves for the admission of Robert C. Deegan to practice before

this Court in this case with Daniel J. Auerbach to act as local counsel. (Doc. 10.)

Mr. Deegan’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Robert C. Deegan pro hac vice is GRANTED on the condition that Mr. Deegan

shall do his own work. This means that Mr. Deegan must do his own writing, sign

his own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
     Case 1:20-cv-00184-SPW-TJC Document 11 Filed 01/19/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Deegan, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 19th day of January, 2021.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
